Order, Supreme Court, New York County, entered on June 12, 1973, insofar as it appoints Kenneth M. Stark a coconservator of the property of Kate Einkle Wehle, the conservatee, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs and without disbursements, and said appointment vacated. It appears that all of the persons who are intimately concerned with the conservatee’s welfare heartily indorsed the appointment of Mr. Gold-ring, as conservator of her property, and all concerned, including the court, found him to be well qualified and capable to serve in that capacity. While there is no objection to the qualifications of the conconservator designated by Special Term, we find that, on this record, there is no present need shown for a coconservator. (Matter of Younker, 42 A D 2d 534.) Concur — Stevens, P. J., Kupferman, Steuer and Capozzoli, JJ.